PER CURIAM.
Appellant filed this appeal from a cost judgment rendered after appellee prevailed in a declaratory judgment action. The suit sought to determine whether appellant’s litigation expenses, incurred in a controversy with a developer, were a covered loss under a policy issued by appellee to the property owners’ association, of which appellant was a member and director. The trial court determined that appellant was not covered by the policy, as he was acting in his individual capacity in bringing the lawsuits for which he sought recovery of expenses. He appealed that judgment, and this court affirmed.
In this appeal of the cost judgment, the only issue raised in appellant’s abbreviated brief deals with the merits of the underlying judgment. Having raised no errors as to the cost judgment itself, we affirm.
WARNER, KLEIN and HAZOURI, JJ., concur.